                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ILLINOIS

 AARON MURPHY,                                      )
                                                    )
                         Plaintiff,                 )
                                                    )
 v.                                                 )    Case No. 3:20-cv-00969-JPG
                                                    )
 WEXFORD HEALTH SOURCES, INC.,                      )
                                                    )
                         Defendant.                 )


                           DEFENDANT’S MOTIONS IN LIMINE

       COMES NOW Defendant, Wexford Health Sources, Inc., by and through its attorneys,

Sandberg Phoenix & von Gontard P.C., and for its following Motions In Limine, hereby moves

the Court for an Order instructing Plaintiff and his attorneys as follows:

       1.      Not to mention, refer to, suggest, or bring before the jury, directly or indirectly,

upon voir dire examination, reading of the pleadings, statement of the case, interrogation of

witnesses, argument, objections before the jury, documents used at trial, or in any other manner,

any of the in limine matters set forth below, unless and until such matters have first been called

to the court’s attention, out of the presence and hearing of the jury, and until a favorable ruling

has been received regarding the admissibility and relevance of such matters.

       2.      To inform all witnesses called by Plaintiff not to mention in the presence or

hearing of the jury any of the below-enumerated in limine matters, unless and until specifically

permitted to do so by ruling of the court.

       3.      If testimony to be presented to the jury has been taken before ruling on this

motion and concerns matters subject to this motion, including without limitation, oral statements,




14521703.v1
documents used in the testimony or statements of counsel, such matters should be stricken before

presentation to the jury.

                                    IN LIMINE MATTERS

       1.      Motion in limine to preclude any and all argument and evidence of medical

treatment provided to other inmates. Well-settled law prohibits a plaintiff from introducing

evidence of other similar incidents absent a clear demonstration of substantial similarity between

Plaintiff’s claims and such claims or incidents. See, e.g., Ross v. Black & Decker, Inc., 977 F.2d

1178, 1185 (7th Cir. 1992) (internal citations omitted). The Court must weigh the factors

favoring admissibility against the risks of unfairness, confusion, and undue expenditure of time

in trying collateral issues. Nachtsheim v. Beech Aircraft Corp., 847 F.2d 1261, 1269 (7th Cir.

1988). As the differences in circumstances and conditions between the two situations increase,

the probative nature of any such evidence decreases. Id. The party offering the proffered

evidence has the burden of proof in establishing the similarity of a specific set of facts to the

injury-causing incident. Id. at 1268. Plaintiff has not set forth any evidence of any other

substantially similar treatment provided to inmates and therefore this Court should not permit

him to present evidence of any to the jury. Fed. R. Evid. 403(b)(1).

       WHEREFORE, Defendant respectfully requests this Court exclude argument or evidence

of other medical treatment provided to inmates.

       Court Ruling:        Allowed_______   Overruled_______          Under Advisement_______


       2.      Motion in limine to preclude all argument and evidence of Defendant’s

insurance or insurance policy. Any application for insurance, insurance policy, or statement,

evidence, or testimony concerning whether Defendant may have insurance in connection with




                                                  2
14521703.v1
Plaintiff’s claim, or any reference to any coverage dispute or indemnity agreement between any

of the parties to this action should be excluded. Fed. R. Evid. 411.

       WHEREFORE, Defendant respectfully requests this Court exclude argument or evidence

of Defendant’s insurance or insurance policy.

       Court Ruling:     Allowed_______      Overruled_______          Under Advisement_______


       3.      Motion in limine to preclude any and all argument and evidence concerning

Defense counsel’s law firm or time and cost associated with defense.              Any indication,

statement, or testimony concerning the size of the law firm of the defense counsel or the amount

of time or money that may have been expended pursuing or defending this matter should be

excluded. To allow Plaintiff to introduce such evidence would result in unfair prejudice for

Defendant. Fed. R. Evid. 401, 402, 403. Any admissions of evidence concerning Defendant’s

legal representation could incite and inflame the jury, causing it to improperly render a verdict

based on passion or prejudice, rather than legitimate evidence. Id.

       WHEREFORE, Defendant respectfully requests this Court exclude argument or evidence

concerning defense counsel’s law firm or time and cost associated with defense.

       Court Ruling:     Allowed_______      Overruled_______          Under Advisement_______


       4.      Motion in limine to preclude any and all argument and evidence concerning

status of settlement negotiations. Settlement negotiations or any lack thereof in this case, or in

any other cases or matters should be excluded. Admission of settlement negotiations undermines

the public policy favoring out-of-court settlement. Fed. R. Evid. 408.

       WHEREFORE, Defendant respectfully requests this Court exclude argument or evidence

concerning settlement negotiations.



                                                 3
14521703.v1
       Court Ruling:      Allowed_______      Overruled_______       Under Advisement_______


       5.      Motion in limine to preclude any and all statement, testimony or argument

about Wexford Health Sources, Inc. being a for-profit corporation or a “big” corporation

or company. Testimony about Wexford’s corporate status is irrelevant and prejudicial to the

defense. FRE 401, 402, 403.

       WHEREFORE, Defendant respectfully requests this Court exclude argument or evidence

concerning Wexford Health Sources, Inc. being a for-profit corporation or a “big” corporation or

company.

       Court Ruling:      Allowed_______      Overruled_______       Under Advisement_______


       6.      Motion in limine to preclude any and all argument or evidence concerning

Plaintiff’s offering of medical or other technical literature as hearsay. Plaintiff should be

prohibited from offering medical or other technical literature to the jury because such literature is

generally prohibited as hearsay. Fed. R. Evid. 803(18). If Plaintiff attempts to present or offer

medical or other technical literature to the jury on direct examination, the literature should be

excluded because it is inadmissible hearsay. In addition, any such medical literature Plaintiff has

not provided in discovery should not be allowed at trial in order to avoid prejudice and surprise

to Defendant. Fed. R. Civ. Pro. 26(a)(3)(A)(iii).

       WHEREFORE, Defendant respectfully requests this Court exclude argument or evidence

concerning Plaintiff’s offering of medical or other technical literature as hearsay.

       Court Ruling:      Allowed_______      Overruled_______       Under Advisement_______


       7.      Motion in limine to preclude any and all argument or evidence requiring

specialized knowledge, education, or training from witnesses not qualified as experts.

                                                 4
14521703.v1
Plaintiff’s witnesses who are not medical physicians, nurse practitioners, or nurses, or who have

not otherwise been qualified as expert witnesses, should not be permitted to offer testimony

requiring specialized knowledge, education, or training. Fed. R. Evid. 702. The Court must

determine whether a witness has expert qualifications on specific matters requiring specialized

knowledge. See Ancho v. Pentek Corp., 157 F.3d 512, 515-17 (7th Cir. 1998) (excluding expert

who did not possess requisite expertise in plant design). If a witness does not have the requisite

knowledge, education, or experience, he or she should not testify on matters that require such

expertise. See Id. Therefore, this Court should prohibit any such testimony.

       WHEREFORE, Defendant respectfully requests this Court exclude argument or evidence

requiring specialized knowledge, education, or training from witnesses not qualified as experts.

       Court Ruling:     Allowed_______       Overruled_______       Under Advisement_______


       8.      Motion in limine to exclude any and all reference to any other litigation or

claims in which Defendant is or has been involved. Any documents, testimony, or other

evidence concerning allegations, investigations, claims, lawsuits, or other matters asserted

against the Defendant by any other person or entity, including, but not limited to, any other

prisoner, patient, or state medical board should be excluded. Fed. R. Evid. 404(b)(1). Defendant

anticipates Plaintiff may attempt to introduce evidence of other such claims and lawsuits.

Claims, investigations, lawsuits, allegations, or other matters asserted against Defendant are

irrelevant and inadmissible. Id.; see also Fed. R. Evid. 401, 403.

       WHEREFORE, Defendant respectfully requests this Court exclude Plaintiff from

referencing any other litigation or claims in which Defendant is or has been involved.

       Court Ruling:     Allowed_______       Overruled_______       Under Advisement_______




                                                 5
14521703.v1
       9.      Motion in limine to preclude any instruction from Plaintiff’s counsel to the

jury to send a message to Defendant or act as the conscience of the community. Any

reference at trial, including during opening statements and closing arguments, that jury members

or prospective jury members should “send a message” to Defendant or act as “the conscience of

the community,” should be excluded. Similarly, Defendant seeks exclusion of any suggestion by

Plaintiff or his witnesses that the jury should consider “sending a message” when determining

whether to award compensatory damages or in determining the size of such compensatory

damages. Such instructions are inherently prejudicial because they, on their face, urge the jury to

render its verdict based upon “passion and prejudice.” See Honda Motor Co., Ltd. v. Oberg, 512

U.S. 415, 426 (1994).

       WHEREFORE, Defendant respectfully requests this Court preclude any instruction from

Plaintiff’s counsel to the jury to send a message to Defendant or act as the conscience of the

community.

       Court Ruling:     Allowed_______      Overruled_______       Under Advisement_______


       10.     Motion in limine to preclude any documents, testimony, or other evidence not

expressly produced in written discovery. Any documents, testimony, or other evidence not

expressly produced in written discovery should be excluded. Fed. R. Civ. Pro. 26(a)(3)(A)(iii).

       WHEREFORE, Defendant respectfully requests this Court preclude any documents,

testimony, or other evidence not expressly produced in written discovery.

       Court Ruling:     Allowed_______      Overruled_______       Under Advisement_______


       11.     Motion in limine to preclude any and all argument or evidence comparing

medical treatment inside the prison system to treatment provided at a medical facility



                                                6
14521703.v1
outside the prison system. Defendant anticipates that Plaintiff may ask witnesses to compare

the medical treatment inside the prison systems to treatment provided at a medical facility

outside the correctional system. Such questioning should not be allowed as it is irrelevant to the

issues at hand and could be prejudicial. Fed. R. Evid. 401, 403. The issue in this case is whether

Defendant was deliberately indifferent or medically negligent to Plaintiff’s physical or medical

condition while he was incarcerated in a prison. There are no allegations regarding Plaintiff’s

care at a medical provider outside the correctional system.       Prisons have specific security

concerns that are not present at a medical institution outside the Department of Corrections.

Given the fundamental difference between the two types of facilities, any comparison is not

relevant to this case, and prejudices the Defendant. Fed. R. Evid. 401, 403.

       WHEREFORE, Defendant respectfully requests this Court exclude argument or evidence

comparing medical treatment inside prison system to treatment provided at a medical facility

outside the prison system.

       Court Ruling:     Allowed_______      Overruled_______       Under Advisement_______


       12.     Motion in limine to preclude Plaintiff from testifying on issues relating to the

causation of his injuries and medical treatment. Defendant anticipates that Plaintiff may try

to testify or offer opinions that his claimed injuries, medical treatment, diagnosis, arose from or

were caused by, either directly or indirectly and either in whole or in part, by conduct of the

Defendant. Plaintiff is not a physician nor has he established that he has the education, skill, or

training to determine whether his claimed injuries, medical treatment, and alleged diagnosis

arose from or was caused in any way by conduct of the Defendant. Fed. R. Evid. 702.




                                                7
14521703.v1
       WHEREFORE, Defendant respectfully requests this Court preclude Plaintiff from

testifying or offering opinions on issues relating to the causation of his injuries, medical

treatment, and surgical procedures.

       Court Ruling:      Allowed_______       Overruled_______       Under Advisement_______


       13.     Motion in limine to preclude all argument and evidence concerning

Defendant’s responsibility for actions. Any reference or remarks by counsel, Plaintiff, or any

witness that the trial is necessary because Defendant is not taking responsibility for its actions or

did not settle should be excluded. This testimony or these assertions are unfairly prejudicial.

Fed. R. Evid. 403. Defendant has the right to defend itself in the lawsuit and no inference should

be made that suggests it does not have the right to do so.

       WHEREFORE, Defendant respectfully requests this Court exclude argument or evidence

concerning Defendant’s responsibility for its actions.

       Court Ruling:      Allowed_______       Overruled_______       Under Advisement_______


       14.     Motion in limine to preclude Plaintiff from introducing any affidavits

produced by Plaintiff or other potential witnesses during discovery. Defendant anticipates

that Plaintiff may try to admit evidence regarding affidavits executed by Plaintiff and other

potential witnesses. Any such evidence would contain statements of inadmissible hearsay, for

which no exception to the rule against hearsay applies. Fed. R. Evid. 802.

       WHEREFORE, Defendant respectfully requests this Court preclude Plaintiff from trying

to admit evidence regarding affidavits executed by Plaintiff or other potential witnesses.

       Court Ruling:      Allowed_______       Overruled_______       Under Advisement_______




                                                  8
14521703.v1
       15.     Motion in limine to preclude Plaintiff from testifying about statements from

other inmates, healthcare providers, Wexford employees, IDOC employees, or other prison

staff made to Plaintiff concerning his alleged injuries, cause of injuries, or medical

condition as such statements are inadmissible hearsay. Defendant anticipates that Plaintiff

may try to testify regarding statements that have been made to him by other inmates, healthcare

providers, Wexford employees, IDOC employees, or other prison staff about how Plaintiff’s

claimed injuries, medical treatment (or lack thereof), arose from or were caused by, either

directly or indirectly and either in whole or in part, Defendant’s alleged deliberate indifference,

negligence, or denial of medical care. Any such statements constitute inadmissible hearsay.

Bombard v. Ft. Wayne Newspapers, Inc., 92 F.3d 560, 564 (7th Cir. 1996).

       Further, Plaintiff should be barred from offering testimony at trial as to the statements of

any treating medical professional. While Plaintiff’s out-of-court statements to medical

professionals for the purposes of treatment are admissible, the out-of-court statements made by a

medical professional to the Plaintiff, not contained in admissible medical records, and offered by

the Plaintiff are inadmissible hearsay. See Fed. R. Evid. 801, 802. No exception to the hearsay

rules permits such statements to be used as evidence. See Fed. R. Evid. 803, 804.

       WHEREFORE, Defendant respectfully requests this Court preclude Plaintiff from

testifying about statements from other inmates or healthcare providers made to him concerning

his injuries or medical condition as such statements are inadmissible hearsay.

       Court Ruling:     Allowed_______      Overruled_______       Under Advisement_______


       16.     Motion in limine to preclude Plaintiff from offering evidence or testimony of

any misconduct, reprimand, or grievance issued against defendant(s), including facts related to

employee resignation. Defendant requests the Court bar reference to any previous misconduct


                                                9
14521703.v1
or inquiries regarding reprimands received by Defendant, grievances filed against Defendant,

and the facts surrounding any employee resignation from Wexford as irrelevant, and even if

relevant, the danger of unfair prejudice, misleading the jury, and confusing the issues far

outweigh the probative value of such evidence. Federal Rule 403. Such testimony would also

not be relevant under Federal Rule 401 and constitutes inadmissible character evidence under

Rule 404(b).

       In Duran v. Town of Cicero, 653 F. 3d 632 (7th. Cir. 2011), plaintiffs brought a §1983

complaint against the town and multiple officers alleging the officers used excessive force,

falsely arrested them, deprived them of equal protection, and asserted state-law claims. Duran,

653 F. 3d at 635. One of the defendants, Officer Vitalo, moved to prevent the introduction and

reference to prior misconduct complaints. Id. at 645. The district court granted the motion in

limine. Id. During Officer Vitalo’s testimony at trial, his attorney asked a series of questions that

arguably opened the door to the misconduct complaints. Id. Plaintiff’s counsel asked the judge to

reconsider the motion in limine in light of the line of questioning and testimony by Officer

Vitalo. Id. The district court judge again declined to allow the evidence stating “the danger of

confusion and of unfair prejudice to the other defendants would outweigh the probative value as

to the defendant Vitalo.” Id. On appeal, the Seventh Circuit affirmed the exclusion of this

evidence. Id. The Seventh Circuit noted that the district court has significant leeway when

conducting an analysis under 404(b). Id. The Court further stated that, based upon the specific

allegations of misconduct against Vitalo, “there was potential for prejudicial ‘spillover’ effect on

all the defendants.” Id. Finally, the Court stated that even though Vitalo arguably opened the

door to the evidence, “the Rules of Evidence do not simply evaporate when one party opens the

door on an issue.” Id. (quoting Manuel v. City of Chicago, 335 F.3d 592, 596 (7th Cir. 2003)).



                                                 10
14521703.v1
       In this case, allowing Plaintiff to suggest that because Defendant has received previous

misconduct, reprimands, or had grievances filed against it show it mistreated Plaintiff in this

instance is prejudicial, irrelevant, and not authorized by the Federal Rules of Evidence.

Therefore, any potential probative value is significantly outweighed by the risks of prejudice to

Defendant and of confusing the jury. Fed. R. Evid. 403

       WHEREFORE, for the above and foregoing reasons, Defendant respectfully requests that

this Honorable Court enter an order precluding Plaintiff from eliciting any testimony regarding

any misconduct, reprimand, or grievances issued against Defendant.

       Court Ruling:     Allowed_______        Overruled_______     Under Advisement_______


       17.     Motion in limine to preclude Plaintiff from introducing any news articles,

media stories (any medium), and opinion pieces (any medium). Defendant anticipates that

Plaintiff may try to introduce and admit evidence regarding articles or publications about

Wexford and/or its employees. Introduction of such evidence would be unfairly prejudicial and

should not be allowed. Parr v. Sunbeam Prod., Inc., No. 06-1208, 2009 WL 10682264, at *4

(C.D. Ill. June 3, 2009); Fed. R. Evid. 403.

       WHEREFORE, Defendant respectfully requests this Court preclude Plaintiff from trying

to introduce or admit evidence in the form of news articles, media stories, and opinion pieces.

       Court Ruling:     Allowed_______        Overruled_______     Under Advisement_______


       18.     Defendant respectfully requests leave of Court to file additional Motions in

Limine following the Final Pretrial Conference on September 29, 2021.

       Court Ruling:     Allowed_______        Overruled_______     Under Advisement_______




                                                11
14521703.v1
                                             SANDBERG PHOENIX & von GONTARD P.C.



                                      By:    /s/ Kevin K. Peek
                                             Dennis S. Harms, #6291610
                                             Kevin K. Peek, #6328823
                                             600 Washington Avenue - 15th Floor
                                             St. Louis, MO 63101-1313
                                             314-231-3332
                                             314-241-7604 (Fax)
                                             dharms@sandbergphoenix.com
                                             kpeek@sandbergphoenix.com

                                             Attorneys for Defendant Wexford Health
                                             Sources, Inc.


                                     Certificate of Service

        I hereby certify that on 3rd day of February 2021, the foregoing was filed electronically
with the Clerk of the Court to be served by operation of the Court’s electronic filing system upon
the following:

Kenneth N. Flaxman
knf@kenlaw.com
Joel A. Flaxman
jaf@kenlaw.com
Kenneth N. Flaxman, P.C.
Attorneys for Plaintiff

                                             /s/ Kevin K. Peek




                                               12
14521703.v1
